Case 8:21-cv-01308-SDM-SPF Document 1 Filed 05/28/21 Page 1 of 16 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

Ellis Everett,

       Plaintiff,                          Case No.: 8:21-cv-1308

       v.
                                           Ad Damnum: $6,000 + Fees and Costs
Affiliate Asset Solutions, LLC, and
Pendrick Capital Partners, LLC,
                                               JURY TRIAL DEMANDED
       Defendants.


                 COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW the Plaintiff, Ellis Everett (“Mr. Everett”), by and through

his attorneys, Seraph Legal, P.A., and complains of the Defendants, Affiliate Asset

Solutions, LLC, (“Affiliate”), and Pendrick Capital Partners, LLC (“Pendrick”),

stating as follows:


                         PRELIMINARY STATEMENT

      1.     This is an action brought by Mr. Everett against the Defendants for

violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

(“FDCPA”), the Fair Credit Reporting Act, 15 U.S.C. §1681, et. seq. (“FCRA”) and

the Florida Consumer Collection Practices Act, Section 559.55, et seq., Florida

Statutes (“FCCPA”).




                                    Page 1 of 21
Case 8:21-cv-01308-SDM-SPF Document 1 Filed 05/28/21 Page 2 of 16 PageID 2




                          JURISDICTION AND VENUE

      2.     Subject matter jurisdiction for Plaintiff’s FDCPA and FCRA claims

arises under and 28 U.S.C § 1331, as the FDCPA and FCRA are federal statutes.

      3.     This Court has supplemental jurisdiction for Mr. Everett’s state law

claims pursuant to 28 U.S.C. § 1367.

      4.     Defendants are subject to the provisions of the FDCPA, FCRA and the

FCCPA, and to the jurisdiction of this Court pursuant to Section 48.193, Florida

Statutes and Fed. R. Civ. P. 4(k).

      5.     Venue is proper in the Middle District of Florida pursuant to 28 U.S.C.

§1391(b)(2) because the acts complained of were committed and / or caused by

the Defendants therein.

                                       PARTIES

      6.     Mr. Everett is a natural person residing in Wimauma, Hillsborough

County, Florida, and a Consumer as defined by the FDCPA, 15 U.S.C. §1692a(3),

the FCRA, 15 U.S.C. § 1681a(c), and the FCCPA, Section 559.55(8), Florida Statutes.

      7.     Affiliate is a Delaware corporation with a primary business address

of 145 Technology Parkway, Suite 100, Peachtree Corners, Georgia 30092.

      8.     Affiliate’s Florida Registered Agent is CT Corporation System, 1200

South Pine Island Rd., Plantation, FL 33324.




                                     Page 2 of 21
Case 8:21-cv-01308-SDM-SPF Document 1 Filed 05/28/21 Page 3 of 16 PageID 3




      9.     Pendrick is a Delaware corporation with a primary business address

of 2331 Mill Road, Suite 510, Alexandria, Virginia 22314.

      10.    Pendrick’s Florida Registered Agent is CT Corporation System, 1200

South Pine Island Rd., Plantation, FL 33324.


                   DEFENDANTS ARE DEBT COLLECTORS

      11.    The Defendants are Debt Collectors within the meaning of the FDCPA,

15 U.S.C. § 1692a(6), and the FCCPA, Section 559.55(7), Florida Statutes, in that

they use instrumentalities of commerce, including postal mail, telephone, the

internet, and/or e-mail, interstate and within the State of Florida, for their

businesses, the principal purposes of which are the collection of debts, and/or they

regularly collect or attempt to collect, directly or indirectly, debts owed or due or

asserted to be owed or due another.

      12.    Affiliate is licensed as a Consumer Collection Agency (“CCA”) by the

Florida Office of Financial Regulation, holding license number CCA9903681.

      13.    Pendrick is also licensed as a CCA, holding license number

CCA9902797.

      14.    As licensed CCAs, the Defendants know or should know their

obligations under the FDCPA and the FCCPA.




                                     Page 3 of 21
Case 8:21-cv-01308-SDM-SPF Document 1 Filed 05/28/21 Page 4 of 16 PageID 4




                            FACTUAL ALLEGATIONS

      15.    On or about April 17, 2018, Mr. Everett required emergency medical

treatment.

      16.    The medical service provider later claimed Mr. Everett incurred a

medical debt for charges not covered by insurance (the “Debt”).

      17.    The Debt arose from expenses incurred for personal medical services

and thus meets the definitions of “debt” found within the FDCPA and FCCPA.

      18.    Sometime after this, the Debt was sold or otherwise assigned to

Pendrick, or to some other unknown successor-in-interest who then re-sold the

Debt to Pendrick.

      19.    Sometime prior to January 5, 2019, Pendrick placed or assigned the

Debt for collection with Affiliate.

      20.    When assigning the Debt to Affiliate for collection, Pendrick

communicated information to Affiliate, including the amount of the Debt, the

original creditor, the date of delinquency, the nature of the Debt, the fact that Mr.

Everett had been treated by a particular medical provider, the nature of services

provided, the date of last payment, and Mr. Everett’s personal contact information.

      21.    Mr. Everett never consented to the disclosure of information about

him or the Debt to Affiliate – an unrelated third party.




                                      Page 4 of 21
Case 8:21-cv-01308-SDM-SPF Document 1 Filed 05/28/21 Page 5 of 16 PageID 5




      22.    Affiliate is not an attorney for Pendrick, nor has the Debt been

reduced to judgment at any point, nor is Affiliate a consumer reporting agency.

      23.    Pendrick’s disclosure of information about Mr. Everett and the Debt

was therefore in violation of 15 U.S.C. § 1692c(b).         See Hunstein v. Preferred

Collection & Mgmt. Servs., No. 8:19-cv-983 (11th Cir. April 21, 2021).

      24. On January 5, 2019, March 5, 2019 and June 4, 2020, Affiliate requested

consumer credit reports on Mr. Everett from Experian Information Solutions, Inc.

(“Experian”), a nationwide Consumer Credit Reporting Agency (“CRA”), to

facilitate its efforts in collecting the Debt from Mr. Everett.

      25. This request was recorded by Experian. SEE PLAINTIFF’S EXHIBIT

A.

      26. To lawfully request a Credit Bureau Report (“CBR”) from a CRA, a debt

collector must be collecting a debt which arises from a Credit Transaction involving

the consumer. See 15 U.S.C. §1681b(a)(3)(A); Pigg v. Fair Collections & Outsourcing,

Inc., No. 1:16-CV-01902-JMS-DML, 2017 WL 3034266, at *4 (S.D. Ind. July 18, 2017)

(holding that a debt collection agency did not have a permissible purpose because,

even where a debt exists, a “credit transaction is a necessary prerequisite” for §

1681b(a)(3)(A)).

      27. A Credit Transaction involving the consumer is one in which the

consumer voluntarily participates and enters into an agreement to receive goods


                                      Page 5 of 21
Case 8:21-cv-01308-SDM-SPF Document 1 Filed 05/28/21 Page 6 of 16 PageID 6




or services in advance of payment, with the consent of both parties. See Pintos v.

Pacific Creditors Association, 504 F. 3d 792, 798 (9th Cir. 2007); Miller v. Trans Union

LLC, No. 06 C 2883 at *7 (N.D. Ill. Feb. 28, 2007); Rodriguez v. Experian Info. Sols.,

Inc., Case No. C15-01224RAJ, at *9 (W.D. Wash. Jul. 25, 2016).

      28. Neither the medical treatment, nor any transaction between Mr. Everett

and the medical service provider, constituted an extension of credit, i.e., one in

which the consumer voluntarily participated and entered into an agreement to

receive goods or services in advance of payment, with the consent of both parties.

      29. As such, the Debt did not arise from a credit transaction involving the

consumer.

      30. Affiliate thus lacked a permissible purpose for obtaining a credit report

regarding Mr. Everett.

      31. Affiliate knew, or should have known, the nature of the underlying

Debt, but it nonetheless requested a CBR regarding Mr. Everett.

      32. To obtain a CBR from a CRA, the requesting party must certify its

permissible purpose to the CRA.

      33. Affiliate thus falsely certified to Experian that it had a permissible

purpose under the FCRA to obtain Mr. Everett’s report – e.g., that the Debt

involved a Credit Transaction.




                                      Page 6 of 21
Case 8:21-cv-01308-SDM-SPF Document 1 Filed 05/28/21 Page 7 of 16 PageID 7




      34. Affiliate’s request for Mr. Everett’s credit report was in connection with

its collection of the Debt.

      35. Indeed, the Experian report contained information which Affiliate

used, or could have used, to collect the Debt from Mr. Everett.

      36. Mr. Everett a has been damaged in that his personal and highly

confidential information has been obtained by an entity with whom he did not

consent and had no other permissible purpose to obtain such information.

      37.    Affiliate furthered its collection efforts by sending several collection

letters to Mr. Everett, including one dated June 5, 2020. SEE PLAINTIFF’S

EXHIBIT B.

      38.    Rather than prepare and mail a collection letter on its own, Affiliate

sent information to a commercial mail house in or around Ashland, VA (“mail

house”).

      39.    Alpha disclosed highly personal information regarding Mr. Everett

and the Debt to the mail house, including: Mr. Everett’s status as a debtor, the

amount he supposedly owed and to whom it was owed, information regarding

Mr. Everett’s account, the fact the Debt concerned medical treatment and the

nature of the treatment received.




                                    Page 7 of 21
Case 8:21-cv-01308-SDM-SPF Document 1 Filed 05/28/21 Page 8 of 16 PageID 8




      40.    The mail house then populated some, or all, of this information into a

pre-written template, printed, and mailed the letter from Virginia to Mr. Everett’s

residence in Florida. Id.

      41.    The term Communication is defined in the FDCPA, 15 U.S.C. §1692a(3),

as “the conveying of information regarding a debt directly or indirectly to any

person through any medium.”

      42.    Affiliate therefore “communicated” as per the FDCPA when it sent an

electronic file containing information about Mr. Everett and his purported debt to

the mail house.

      43.    Affiliate’s communication to the mail house involved disclosure of

the Debt to a third-party with instructions to produce a collection letter and mail

it to Mr. Everett, the consumer, with the objective that the correspondence would

motivate the consumer to pay some or all of the alleged Debt.

      44.    Affiliate’s communication to the mail house was therefore in

connection with the collection of the Debt.

      45.    This mail house is a distinct entity not owned by Affiliate.

      46.    This mail house is not a consumer reporting agency as referenced in

15 U.S.C. § 1692c(b).

      47.    This mail house is not an attorney as referenced in 15 U.S.C. §

1692c(b).


                                    Page 8 of 21
Case 8:21-cv-01308-SDM-SPF Document 1 Filed 05/28/21 Page 9 of 16 PageID 9




      48.     Mr. Everett never consented to having his personal and confidential

information, concerning the Debt or otherwise, shared with any mail house.

      49.     15 U.S.C. § 1692c(b) states that:

              “Except as provided in section 1692b of this title, without the
              prior consent of the consumer given directly to the debt
              collector, or the express permission of a court of competent
              jurisdiction, or as reasonably necessary to effectuate a post
              judgment judicial remedy, a debt collector may not
              communicate, in connection with the collection of any debt,
              with any person other than the consumer, his attorney, a
              consumer reporting agency if otherwise permitted by law, the
              creditor, the attorney of the creditor, or the attorney of the debt
              collector.” (emphasis added).

      50.     The mail house used by Affiliate as part of its debt collection effort

against Mr. Everett does not fall within any of the categories listed within 15 U.S.C.

§ 1692c(b).

      51.     Due to Affiliate’s communication to the mail house, information

about Mr. Everett, including his name, medical issues, treatment dates, and the

amount he supposedly owes as a result, are all within possession of a third party

not expressly listed within 15 U.S.C. § 1692c(b).

      52.     If a debt collector “conveys information regarding the debt to a third

party – informs the third party that the debt exists or provides information about

the details of the debt – then the debtor may well be harmed by the spread of this

information.” Brown v. Van Ru Credit Corp., 804 F.3d 740, 743 (6th Cir. 2015).



                                      Page 9 of 21
Case 8:21-cv-01308-SDM-SPF Document 1 Filed 05/28/21 Page 10 of 16 PageID 10




      53.    Communications from debt collectors to mail houses are not exempt

from the provisions of 1692c(b) and are “in connection with” the collection of a

debt. See generally, Hunstein, No. 8:19-cv-983 (11th Cir. April 21, 2021).

      54.    Affiliate devised this strategy of communicating to a third-party mail

house so that it could churn out more collection letters than if it kept all of the

work “in house.”

      55.    This mail house strategy allowed Affiliate to generate more profit and

gain an advantage over competitors.

      56.    In reckless pursuit of these business advantages, Affiliate disregarded

the known, negative effects that disclosing sensitive medical information to an

unauthorized third party would have on a consumer.

      57.    The Defendants’ unauthorized and prohibited communications

caused Mr. Everett, a consumer who highly values his privacy, significant

emotional distress since his confidential, legally protected medical and personal

information had been unlawfully disseminated to third parties.

      58.    Mr. Everett has hired the aforementioned law firm to represent him

in this matter and has assigned his right to fees and costs to such firm.



                   Remainder of Page Intentionally Left Blank




                                    Page 10 of 21
Case 8:21-cv-01308-SDM-SPF Document 1 Filed 05/28/21 Page 11 of 16 PageID 11




                                COUNT I
                  AFFILIATE’S VIOLATIONS OF THE FCRA

      59.    Mr. Everett adopts and incorporates paragraphs 1 – 58 as if fully

stated herein.

      60.    Affiliate violated 15 U.S.C. § 1681b(f), either willfully and

intentionally or recklessly and without regard for a consumer’s rights, when it

obtained a credit report from Experian regarding Mr. Everett at a time when it did

not have a permissible purpose for doing so, as the Debt did not arise from a credit

transaction involving Mr. Everett.

      61.    Affiliate’s conduct was willful, or alternatively, done with reckless

disregard for Mr. Everett’s rights under the FCRA.

      62.    Affiliate’s conduct renders it liable under the FCRA to Mr. Everett in

a statutory amount up to $1,000 per incident.

      WHEREFORE, Mr. Everett respectfully requests that this Court enter

judgment against Affiliate for:

      a.     The greater of Mr. Everett’s actual damages or statutory damages of

             $1,000 per violation (total of $3,000) pursuant to 15 U.S.C. §

             1681n(a)(1)(A), and / or 15 U.S.C. §1681o(a)(1);

      b.     Reasonable costs and attorneys' fees pursuant to pursuant to 15 U.S.C.

             §1681n(a)(3) and / or 15 U.S.C. § 1681o(a)(2); and,

      c.     Such other relief that this Court deems just and proper.

                                     Page 11 of 21
Case 8:21-cv-01308-SDM-SPF Document 1 Filed 05/28/21 Page 12 of 16 PageID 12




                              COUNT II
                 PENDRICK’S VIOLATIONS OF THE FDCPA

      63.    Mr. Everett adopts and incorporates paragraphs 1 – 58 as if fully

stated herein.

      64.    Pendrick violated 15 U.S.C. § 1692c(b) in that it communicated

information about the Debt to Affiliate, a third party, without Mr. Everett’s

consent or other permissible purpose, and Affiliate was not an attorney for the

creditor, the creditor, an attorney for Pendrick, or a consumer reporting agency.

      65.    Pendrick’s conduct renders it liable for the above-stated violations of

the FDCPA, and Mr. Everett is therefore entitled to statutory damages not to

exceed $1,000 as well as other relief.

      66.    Pendrick intentionally made these communications in order to gain

an advantage over other debt collectors and generate additional profits.

      WHEREFORE, Mr. Everett respectfully requests this Honorable Court enter

judgment against Pendrick, for:

      a.     Statutory damages of $1,000.00, pursuant to 15 U.S.C. §1692k(a)(2)(A);

      b.     Unspecified actual damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

      c.     Reasonable costs and attorneys’ fees pursuant to 15 U.S.C.

             §1692k(a)(3); and,

      d.     Such other relief that this Court deems just and proper.



                                     Page 12 of 21
Case 8:21-cv-01308-SDM-SPF Document 1 Filed 05/28/21 Page 13 of 16 PageID 13




                                COUNT III
                  AFFILIATE’S VIOLATIONS OF THE FDCPA

      67.    Mr. Everett adopts and incorporates paragraphs 1 – 58 as if fully

stated herein.

      68.     Affiliate violated 15 U.S.C. § 1692c(b) when it disclosed information

about the Debt to an unauthorized third-party mail house and the employees of

that mail house in connection with the collection of the Debt, and the mail house

was not an attorney for the creditor, the creditor, an attorney for Affiliate, or a

consumer reporting agency.

      69.    Affiliate’s conduct renders it liable for the above-stated violations of

the FDCPA, and Mr. Everett is therefore entitled to statutory damages not to

exceed $1,000 as well as other relief.

      70.    Affiliate intentionally made these communications in order to gain an

advantage over other debt collectors and generate additional profits.

      WHEREFORE, Mr. Everett respectfully requests this Honorable Court enter

judgment against Affiliate for:

      a.     Statutory damages of $1,000.00, pursuant to 15 U.S.C. §1692k(a)(2)(A);

      b.     Unspecified actual damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

      c.     Reasonable costs and attorneys’ fees pursuant to 15 U.S.C.

             §1692k(a)(3); and,

      d.     Such other relief that this Court deems just and proper.

                                     Page 13 of 21
Case 8:21-cv-01308-SDM-SPF Document 1 Filed 05/28/21 Page 14 of 16 PageID 14




                           COUNT IV
        PENDRICK AND AFFILIATE’S VIOLATIONS OF THE FCCPA

      71.    Ms. Everett adopts and incorporates paragraphs 1 – 58 as if fully

stated herein.

      72.    Affiliate, as agent for Pendrick, violated Section 559.72(5), Florida

Statutes, when it disclosed to the Virginia mail house, a third party, information

that would affect Mr. Everett’s reputation, specifically details about his medical

issues and purported unpaid bills.        Affiliate was aware that there was no

legitimate business need to convey this information, since Affiliate could easily

have prepared and mailed the letter itself without any need to disclose the

information to a third party.

      73.    Instead, Affiliate intentionally decided to disclose this information to

the Virginia mail house as part of its debt collection effort against Mr. Everett

because it allowed Affiliate to gain a competitive advantage over the competition

through increased profit margins.

      74.    The Defendants’ conduct renders them liable for the above-stated

violations of the FCCPA, and Mr. Everett is therefore entitled to statutory damages

not to exceed $1,000 as well as other relief.

      WHEREFORE, Mr. Everett respectfully requests this Honorable Court enter

judgment against Affiliate and Pendrick, jointly and severally, for:



                                     Page 14 of 21
Case 8:21-cv-01308-SDM-SPF Document 1 Filed 05/28/21 Page 15 of 16 PageID 15




      a.   Statutory damages of $1,000.00 pursuant to Section 559.77(2), Florida

           Statutes;

      b.   Unspecified actual damages pursuant to Section 559.77(2), Florida

           Statutes;

      c.   Injunctive relief preventing the Defendants from making any further

           communications to the unauthorized third party when attempting to

           collect a consumer debt.

      d.   Reasonable costs and attorneys’ fees pursuant to Section 559.77(2),

           Florida Statutes; and,

      e.   Such other relief that this Court deems just and proper.




                                    Page 15 of 21
Case 8:21-cv-01308-SDM-SPF Document 1 Filed 05/28/21 Page 16 of 16 PageID 16




                         DEMAND FOR JURY TRIAL

      Mr. Everett hereby demands a jury trial on all issues so triable.


Respectfully submitted on May 28, 2021, by:

                                             SERAPH LEGAL, P. A.

                                             /s/ Bridget L. Dow
                                             Bridget L. Dow, Esq.
                                             Florida Bar No.: 1022866
                                             BDow@seraphlegal.com
                                             /s/ Bryan J. Geiger
                                             Bryan J. Geiger, Esq.
                                             Florida Bar No.: 119168
                                             BGeiger@seraphlegal.com
                                             1614 North 19th Street
                                             Tampa, FL 33605
                                             Tel: 813-567-1230
                                             Fax: 855-500-0705
                                             Attorneys for Plaintiff


ATTACHED EXHIBIT LIST
A   Mr. Everett’s Experian Disclosure- February 17, 2021- Inquires
B   Alpha’s Collection Letter to Plaintiff, Dated June 27, 2020




                                   Page 16 of 21
